Title: To Benjamin Franklin from Benjamin Franklin Bache, 26 March 1781
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher grand papaCe 26e Mars 1781
Je vous ecris cette lettre pour vous dire combien je m’amuse a Geneve parceque Mr Marignac a loué une petite campagne près de la ville d’ou nous venons tous les matins pour aller au college et nous nous en retournons tous les soirs et nous y couchons mais une chose qui me fait bien de la peine c’est que la foire na pas eu lieu a cause des affaires de Genève mais elles ne m’ont pas fait la moindre peure cependant Mr Marignac a eu la bonté de me mener a une campagne de Monsieur son frere ou je me suis aussi beaucoup amusé quoique j’étois seul. Je vous prie de me faire savoir de vos nouvelles pour moi je me porte, on ne peut pas mieux. Mr Marignac vous presente bien ses respects: faites bien mes amitiés a mon ami cockran et mes compliments a mon Cousin je vous prie Mon cher grand papa de donner de mes nouvelles a mon cher Papa et Mama quand vous leurs ecrires. Et je vous prie de m’en donner des nouvelles de Philadelphie parcequ’il y a Longtemps que je nen ai eu et de faire mes amities a mon frere et de lui dire de m’ecrire une petite lettre s’il le peut. Je ferai toujours mes efforts pour vous contenter, & pour repondre aux bontés que vous aves pour moi; Quoique je mamuse bien, je travaille beaucoup, & je pense souvent au plaisir, que j’aurai, si vous êtes Content de mes progrès.
Jai Lhoneur detre Votre très humble et obeisant petit fils
B. Franklin B.
 
Addressed: A Monsieur / Monsieur Franklin Ministre / Plénipotentiaire des Provinces unies / de L’Amerique auprès de sa Majesté / très chrétienne. Recommandée à Monsieur / Grand Banquier ruë Montmartre / A Paris
Notation: B. F. B. to Dr. F. Geneva March 26. ’81
